Election/Restrictions
Claims 1-9, 16-19 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/9/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Qiong Zhou on 6/8/2021.
The application has been amended as follows: 

Claim 1:
1.	An electrochemical device, comprising:
at least one reference electrode (RE);
at least one counter electrode (CE);
two or more working electrodes (WEs) for detecting a predetermined molecule;
wherein each working electrode differs from the other working electrode(s) with respect to at least one of the following characteristics: surface area, size, material, and coating;
a sample receiving area for receiving a biological sample,
wherein the working electrodes and the sample receiving area are fluidly connected such that each working electrode is in contact with the biological sample;
a display for displaying a result of the measurement;
the device configured for measuring the predetermined molecule within the biological sample;
the device configured for implementing a logic operable to determine a response for each working electrode, the response being a positive response or a negative response based on a comparison between voltammetry performed at the working electrode and a calibration value wherein a positive response is given when the peak value, correlatable to the predetermined molecule, matches the calibration value;


Claim 9:
9.	The device according to claim 1, wherein the working electrodes and the sample receiving area are fluidly connected by a capillary network

Claim 10:
10.	A method for detecting the presence of a predetermined quorum sensing molecule in a biological sample, comprising the steps of: 
providing an electrochemical device, comprising at least one reference electrode (RE), at least one counter electrode (CE), and two or more working electrodes for detecting the predetermined quorum sensing molecule, 
wherein each working electrode differs from the other working electrode(s) with respect to at least one of the following characteristics: surface area, size, material, and coating; 
providing the biological sample to the electrodes; 
applying voltammetry to the electrodes;
determining a response for each working electrode, the response being a positive response or a negative response based on a comparison between the voltammetry performed at the working electrode and a calibration value wherein a positive response is given when the peak value, correlatable to the predetermined quorum sensing molecule, matches the calibration value; and 
displaying a positive measurement if the response determined for each of the working electrodes is positive and not displaying a positive measurement if the response determined for any of the working electrodes is not positive; 
whereby the presence of a predetermined quorum sensing molecule is detected.

Claim 12:
12.	A method for measuring a level of a predetermined quorum sensing molecule in a biological sample, comprising the steps of: 
providing the electrochemical device of claim 1, comprising at least one reference electrode (RE), at least one counter electrode (CE), and two or more working electrodes, 
wherein each working electrode differs from the other working electrode(s) with respect to at least one of the following characteristics: surface area, size, material, and coating;
providing the biological sample to the electrodes;
applying voltammetry to the at least first WE;
applying chronoamperometry to the at least second WE;
detecting a signal from voltammetry correlatable to the predetermined quorum sensing molecule; and

whereby the level of the predetermined quorum sensing molecules is detected.

Claim 15:
15.	The method according to claim 10, wherein the electrochemical device is the electrochemical device of claim 2.

Claim 21:
21.	An electrochemical device, comprising:
at least one reference electrode (RE);
at least one counter electrode (CE);
two or more working electrodes (WEs) for detecting a predetermined molecule;
wherein each working electrode differs from the other working electrode(s) with respect to at least one of the following characteristics: surface area, size, material, and coating;
a sample receiving area for receiving a biological sample,
wherein the working electrodes and the sample receiving area are fluidly connected such that each working electrode is in contact with the biological sample;
a display for displaying a result of the measurement;
the device configured for measuring the predetermined molecule within the biological sample;
the device configured for implementing a logic operable to determine a response for each working electrode, the response being a positive response denoted by 1 or a  a comparison between voltammetry performed at the working electrode and a calibration value wherein a positive response is given when the peak value, correlatable to the predetermined molecule, matches the calibration value;
the logic further operable to add up the response of each of the working electrodes into a sum;
the logic further operable to determine the result of measurement as being positive or negative depending on comparison of the sum with a total number of the working electrodes wherein the result is positive if the sum is equal to the total number of the working electrodes.

Drawings
The drawings filed on 10/12/2018 are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amended claims filed on 3/16/2021 are novel and non-obvious over the prior art.  With the examiner’s amendments set forth above, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651